Citation Nr: 1022691	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  03-24 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1976 to 
February 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Regional Office (RO) in Roanoke, Virginia.  The 
RO in Atlanta, Georgia now has jurisdiction over the claims 
file.  

In a September 2005 Board decision the Board determined that 
new and material evidence was received to reopen a claim for 
service connection for an acquired psychiatric disorder.  The 
claim was remanded for further development.  It was returned 
to the Board in April 2007.  At that time, the Veteran had 
failed to appear for several scheduled VA examinations.  
However, he submitted a letter indicating that he was willing 
to be examined at a different location.  Therefore, the Board 
remanded this claim to give the Veteran another chance to 
appear at an examination.

The additional development prescribed in the Board's April 
2007 remand having been completed to the extent possible, 
this case was returned to the Board for appellate 
disposition.  


FINDINGS OF FACT

1.  The Veteran failed to report for multiple scheduled and 
rescheduled VA examinations directed at assessing the nature 
and etiology of any current psychiatric disorder that the 
Veteran has.  The Veteran sent correspondence to VA 
indicating that he would not attend any VA examination.  Good 
cause for the Veteran's repeated failures to attend VA 
examinations was not shown.

2.  The evidence of record does not show that it is at least 
as likely as not that the Veteran currently has an acquired 
psychiatric disorder that was demonstrated during his 
military service.  A personality disorder is not a disease or 
injury for VA compensation purposes.  A psychosis was not 
shown within 1 year following separation from service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in, or 
caused or aggravated by, service, nor may a psychosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Personality disorders are not diseases or injuries for VA 
disability compensation purposes.  38 C.F.R. §§ 3.102, 4.9 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duties to notify and assist claimants with 
substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum 
nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was not sent VCAA notice prior to 
the initial adjudication of his claim.  However, in March 
2005 the Veteran was sent a letter that explained that, in 
order for the Veteran's claim to be reopened, he had to 
submit new and material evidence.  The letter explained what 
type of evidence was necessary to constitute new and material 
evidence.  This letter also explained what the evidence 
needed to show and explained VA's duty to assist the Veteran 
with obtaining evidence in support of his claim.  

In October 2005 the Veteran was sent another letter that 
explained what was necessary in order to establish service 
connection for a claimed disability and which again explained 
VA's duty to assist him with obtaining evidence in support of 
his claim.  This information was also provided in an April 
2007 letter that was sent to the Veteran by the RO/AMC.  The 
April 2007 letter also provided information concerning the 
general manner whereby VA assigns ratings and effective dates 
for service connected disabilities.  The Veteran's service 
connection claim was thereafter readjudicated in a November 
2009 supplemental statement of the case (SSOC).  Thus, to the 
extent that any pre-decisional notice errors occurred, such 
errors were cured.

In addition to its duties to provide a claimant with various 
notices, VA also must make reasonable efforts to assist him 
or her with obtaining the evidence that is necessary to 
substantiate his or her claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  In connection with the current appeal, VA has of 
record evidence including service treatment records, VA 
treatment records, Social Security Administration (SSA) 
records, private treatment records, and the report of a 
January 1984 VA examination that was prepared in conjunction 
with the Veteran's original claim for service connection for 
a psychiatric disorder.  No VA examination was conducted in 
conjunction with this claim because the Veteran repeatedly 
failed to appear for scheduled examinations.  However, his 
claims file was forwarded to an examiner to review and 
provide an opinion concerning the Veteran's psychiatric 
disorder after the Veteran failed to report for his scheduled 
and rescheduled examinations.  

For the reasons set forth above, the Board finds that VA 
satisfied its obligations pursuant to the VCAA in this case.  

II.  Prior Remand

This claim was previously remanded by the Board for 
additional development in April 2007.  At that time the Board 
determined that although the Veteran indicated in a written 
statement dated in October 2005 that he was unwilling to 
attend a VA examination, and thereafter failed to report for 
VA examinations that were scheduled in November 2005, April 
2006, and July 2006, he should be given the opportunity to 
attend an examination at another VA facility.  There was some 
indication that he might be willing to report.  The remand 
instructed the RO/AMC to (1) request that the Veteran 
identify all treatment that he received for his mental 
disorder and that he sign releases enabling VA to obtain 
certain private treatment records, and (2) reschedule the 
Veteran for an examination at the VA Medical Center (VAMC) in 
Jacksonville, Florida.  If the Veteran failed to report for 
the examination, the remand instructed that the Veteran's 
claims file should be sent to an examiner for a review on the 
record.  A claimant has the right to substantial compliance 
with the instructions that are set forth in a prior remand by 
the Board.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub 
nom Dyment v. Principi, 287 F.3d 1377, 147 (2002).  

In April 2007 the RO/AMC sent the Veteran a letter requesting 
that he provide treatment information and sign the requested 
releases.  In October 2008 the Veteran was sent a second 
letter requesting that he sign the requested releases.  The 
Veteran signed releases enabling VA to obtain treatment 
records from W.T. Community Services Board and those records 
were obtained.  The Veteran did not identify, or sign 
releases pertaining to, any other treatment providers.  

In June 2009 the Veteran sent VA a letter in which he stated 
that he refused to appear for any VA examination.  The RO/AMC 
nonetheless contacted the Veteran and attempted to schedule 
him for an examination.  The Veteran indicated that he was 
unable to attend the examination because he had no 
transportation and the examination was resultantly cancelled.  
The Veteran was rescheduled for an examination but he failed 
to attend the rescheduled examination.  Therefore, a records 
only review was completed.  

The Board finds that the above constitutes substantial 
compliance with the instructions that were set forth in the 
Board's April 2007 remand.  

III.  Service connection

The Veteran contends that he has a psychiatric disorder that 
either onset during, or was caused by, his service.

	A.  Failure to Report for Examination.

The Board notes that although VA made at least 5 attempts to 
schedule the Veteran for a VA examination over a 4 year 
period, at two different locations, the Veteran failed to 
attend any of the examinations.  Although on one occasion he 
blamed his failure to attend the examination on a lack of 
transportation, he did not provide explanations for his 
failure to attend other examinations.  Further, on at least 
two occasions the Veteran sent VA letters indicating that he 
refused to be examined.  For example, in a June 2009 letter 
the Veteran wrote that he refused "to be subjected to any 
more exams" because he considered such examinations to 
constitute some type of abuse or harassment. 

38 C.F.R. § 3.655 states, in relevant part:

	(a)  General.  When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA.

	(b)  Original or reopened claim or claim for 
increase.  When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.  Id 
(emphasis in original).

An examination was necessary in this case to determine what, 
if any, psychiatric disorder(s) the Veteran now has and 
whether such disorder(s) onset during his service or were 
otherwise related to the Veteran's service.  Insofar as this 
is a reopened claim, 38 C.F.R. § 3.655(b) requires the denial 
of this claim.  

	B.  The Merits of the Claim

However, an alternative basis for the denial of this claim is 
the fact that the evidence does not show that it is at least 
as likely as not that the Veteran currently has an acquired 
psychiatric disorder that is due to a disease or injury that 
occurred during his service.

Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge if all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Service connection for some disorders, including a psychosis, 
may be presumed if demonstrated to a compensable degree 
within 1 year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service treatment records reflect that the Veteran sought 
treatment for stress in June 1978.  He was diagnosed with a 
situational reaction to stress and a mild anxiety state due 
to situational stress.  The Veteran was referred by his 
command for a psychiatric evaluation in July 1978 because of 
suspected alcohol abuse and homosexuality.  The evaluation 
found no evidence of psychosis, neurosis, or organic disease.  
Five days thereafter the Veteran was seen by a mental health 
provider for what was diagnosed as alcoholism, severe 
situational stress, and acute job dissatisfaction.  The 
possibility of a pre-psychotic state was also noted.  Three 
days later the Veteran was noted to have completed a 14 day 
period of restriction during which he was required to attend 
Alcoholics Anonymous meetings and was prescribed Antabuse.  
He was diagnosed with alcoholism and returned to duty.  
Service treatment records do not reflect that the Veteran 
received any additional mental health treatment.  The 
Veteran's separation examination did not note any psychiatric 
abnormalities.  

The Board notes that primary alcohol abuse is not a 
disability for which service connected may be granted.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.301(d); Allen v. Principi, 237 
F.3d 1368, 1376 (2001).  A personality disorder is not a 
disease or injury within the meaning of the law providing VA 
compensation.  38 C.F.R. § 3.303(c).

The Veteran was examined by VA in January 1984 in conjunction 
with his original claim for service connection for a 
psychiatric disorder.  The examination found no evidence of a 
current psychiatric disorder.  Rather, the examiner 
determined that "[t]he veteran's mental status was entirely 
within normal limits without exception." 

Subsequent VA treatment records indicate that after the 
January 1984 examination the Veteran was diagnosed with a 
variety of psychiatric disorders.  Later in January 1984 the 
Veteran was admitted to a VA hospital with complaints of 
depression secondary to his wife having left him.  He was 
diagnosed with an adjustment disorder with depression and a 
mixed personality disorder with paranoid, histrionic, and 
dependant features.  In the mid-1980s the Veteran was 
diagnosed with chronic depression and, subsequently, bipolar 
disorder and narcissistic personality disorder.  In 1988 he 
was diagnosed with atypical depression, with a note to rule 
out bipolar disorder.  

In 1989 the SSA granted the Veteran disability benefits 
because the Veteran's personality disorder, then described as 
a narcissistic type personality that was productive of 
hostility and unstable interpersonal relationships, prevented 
the Veteran from engaging in competitive work.

More recent private treatment records indicate that the 
Veteran continued to experience psychiatric problems.  An 
August 2001 mental health evaluation by a clinical social 
worker reflected diagnoses of posttraumatic stress disorder 
(PTSD); major depressive disorder, single episode; and 
borderline personality disorder.  The stressor that 
precipitated the Veteran's PTSD was not identified.  A 
January 2002 note signed by the Veteran's private 
psychiatrist and his social worker also indicated that the 
Veteran was diagnosed with PTSD and a major depressive 
disorder, single episode.  

In October 2009, after the Veteran failed to attend one of 
multiple scheduled and rescheduled VA examinations, his file 
was sent to an examiner for review.  The examiner explained 
that without interviewing the Veteran he could not provide a 
diagnosis or comment on any possible relationship between the 
Veteran's psychiatric difficulties and the situational 
anxiety that the Veteran briefly experienced during his 
service.  As the Veteran has refused to undergo additional 
examination the evidence is insufficient to form any 
etiological opinion as to the in-service symptoms and 
whatever the appellant has now.

The Veteran sent several letters to VA over the years in 
which he insisted that he should be service connected for a 
psychiatric disorder because he saw a mental health provider 
during his service and because the SSA determined that he was 
disabled due to a mental disorder.  

While the evidence indicates that the Veteran currently 
experiences psychiatric difficulties, these are not shown to 
be related to the Veteran's service.  The Veteran was not 
diagnosed with a mental disorder during his service.  He 
received brief treatment for situational anxiety but no other 
mental health treatment.  His psychiatric condition was 
normal at the time of his separation examination.  He was not 
found to have a psychiatric disorder when he was examined by 
VA in January 1984.  Therefore, whatever psychiatric disorder 
that the Veteran presently has, such disorder was not present 
until after the January 1984 VA examination which took place 
nearly 5 years after the Veteran's service.  There is no 
competent evidence linking the Veteran's current mental 
disorder, whatever its nature, to the Veteran's service.  
Moreover, to the extent that the Veteran has a personality 
disorder, this is not considered a disability for VA 
compensation purposes, regardless of the date of onset.  38 
C.F.R. § 3.303(c).

Moreover, while appellant gets Social Security Disability at 
least in part due to psychiatric impairment that award is 
based on impairment, not the etiology of the disability.  To 
award service connection and then potentially assign 
compensation, there needs to be an etiological relationship 
to service.  As highlighted above, no such relationship is 
shown in this case.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


